OPINION ON REHEARING
PER CURIAM.
We deny the motion for rehearing and rehearing en banc, as well as the motion to strike those motions. However, we agree with appellee that the issue we have decided is one of great public importance, and, accordingly, in order to give the parties an opportunity to seek further review of this issue, we certify the following question to the Florida Supreme Court:
MAY A CODICIL TO A WILL BE REVOKED BY DESTROYING A PHOTOGRAPHIC COPY IF THE TESTATOR BELIEVED THAT BY SUCH ACT HE WAS DESTROYING THE ORIGINAL AND THE TESTATOR INTENDED TO REVOKE THE CODICIL?
ANSTEAD and GUNTHER, JJ., concur.
STONE, J., dissents as to certification but concurs in denial of all post-decision motions.